Filed 4/7/16 P. v. Lertjanthuk CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(a). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115(a).


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



THE PEOPLE,                                                                B266515

         Plaintiff and Respondent,                                         (Los Angeles County
                                                                           Super. Ct. No. GA053703)
         v.

UDON LERTJANTHUK,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,

Jared D. Moses, Judge. Affirmed.

         Leonard J. Klaif, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for respondent.



                            _______________________________________
                                         INTRODUCTION
          Defendant Udon Lertjanthuk appeals from the denial of his petition for recall and
resentencing under Proposition 47, the Safe Neighborhoods and Schools Act. We
affirm.
                             PROCEDURAL BACKGROUND
          By amended information filed on November 18, 2003, defendant was charged
with two counts of sale of a controlled substance (Health & Safety Code, § 11379,
subd. (a); counts 1 and 2)1, one count of sale, transportation or offer to sell a controlled
substance (§ 11352, subd. (a); count 3), and one count of possession of a controlled
substance (§ 11377, subd. (a); count 4). Pursuant to a negotiated disposition, defendant
pled no contest to counts 2 and 3. The court suspended imposition of sentences on both
counts and placed defendant on formal probation for three years. The court required
defendant to serve 60 days in county jail. The court dismissed the remaining counts.
          On July 10, 2015, defendant in propria persona filed a petition to recall his
felony sentence on count 2 and resentence him as a misdemeanant under Proposition 47.
The court held a hearing on August 11, 2015, and found as a matter of law that neither
of defendant’s convictions is eligible for resentencing under Proposition 47. Defendant
timely appeals.
                                        DISCUSSION
          On December 24, 2015, defendant’s appellate counsel filed a brief in which he
raised no issues and asked us to review the record independently. (People v. Wende
(1979) 25 Cal. 3d 436.) On the court’s next business day, we notified defendant that his
counsel had failed to find any arguable issues and that he had 30 days to submit by brief
or letter any arguments he wished this court to consider. We have not received
a response.
          We have examined the entire record and are satisfied appellate counsel has fully
complied with his responsibilities and no arguable issues exist in the appeal before us.


1
          All further undesignated code section are to the Health & Safety Code.

                                               2
(Smith v. Robbins (2000) 528 U.S. 259, 278–284; People v. Wende, supra, 25 Cal.3d at
p. 443.)
                                    DISPOSITION
       The order denying the request for resentencing is affirmed.




       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                     LAVIN, J.

WE CONCUR:




       EDMON, P. J.




                   *
       HOGUE, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                           3